PER CURIAM.
The appellants here seek review of the actions of the trial judge during the course of a personal injury action, which they contend prejudiced the verdict returned by the jury in this cause. The review is sought incident to an appeal from an order denying the appellants’ post trial motions for new trial and judgment notwithstanding the verdict.
After oral argument before the court, and a review of the record on appeal, we must decline to consider the alleged errors raised by the appellants because of an apparent serious jurisdictional defect. The notice of appeal, filed on July 6, 1959, after certain introductory verbiage, states: “ * * * to review the Order, Judgement [sic] or Decree of the Circuit Court of the Eleventh Judicial Circuit of Florida, denying their Post Trial Motions, for Judgment Non Obstante Veredicto or for a new trial, bearing date the 5th day of May, 1959, * * * recorded * * * in Minute Book 409, page 462 * *
By statute (Fla.Stat. § 59.02, F.S.A.) appeals in cases at common law lie only from final judgments except in those instances where interlocutory appeals may be taken pursuant to Rule 4.2, Florida Appellate Rules, 31 F.S.A. Appeals are permitted by Fla.Stat. § 59.04, F.S.A., from orders granting new trials and from orders of non-suit (Fla.Stat. § 59.05, F.S.A.) but no provision has been made for an appeal from an order denying motion for new trial or other post trial motions. See Denton v. Cummins Diesel Engines of Florida, Fla.App.1958, 101 So.2d 617; Wilkey v. Loudon, Fla.App.1958, 102 So.2d 832; Mickler v. Smith, Fla.App.1958, 111 So.2d 457.
In view of the status of this appeal as reflected by the record, we have no alternative than to dismiss this appeal.
It is so ordered.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.